                                           Case 4:20-cv-03233-YGR Document 8 Filed 08/10/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         In re LAWRENCE CARLTON SMITH,
                                   5                                                         Case No. 20-cv-03233-YGR (PR)

                                   6
                                                                                             ORDER OF TRANSFER
                                   7

                                   8

                                   9

                                  10          This action was reassigned from a magistrate judge to the undersigned in light of a recent

                                  11   Ninth Circuit decision.1 On May 12, 2020, Plaintiff, who is currently incarcerated at California

                                  12   State Prison – Los Angeles County (“CSP-LAC”), filed a letter with the Court in the instant
Northern District of California
 United States District Court




                                  13   matter, which was opened as a civil rights action. On July 6, 2020, Plaintiff filed more documents

                                  14   with the Court, and it seems that he is indicating that he wishes to file a civil rights action against

                                  15   prison officials at CSP-LAC, which is located in the Western Division of the Central District of

                                  16   California. It appears that Defendants would also reside in that district. Venue, therefore,

                                  17   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  18          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  19   TRANSFERRED to the Western Division of the United States District Court for the Central

                                  20   District of California. The Clerk of the Court shall transfer the case forthwith. All remaining

                                  21   motions are TERMINATED on this Court’s docket as no longer pending in this district.

                                  22           IT IS SO ORDERED.

                                  23   Dated: August 10, 2020                            ____________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27          1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
